Citation Nr: 0119232	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision by the Committee on Waivers and 
Compromises (Committee) located in the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  
This decision denied waiver of recovery of an overpayment of 
pension benefits in the original calculated amount of $1,052.  
There is no dispute over the amount of the overpayment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In November 1996 the veteran was informed that an 
overpayment of pension benefits had been created due to his 
receiving lottery income in 1993.

3.  The veteran received additional lottery income in 1996 
and did not report that income to VA.

4.  The overpayment was created by intentional failure to 
report countable lottery income on the part of the veteran 
for the purpose of retaining VA benefits.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
pension benefits is precluded by law.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment of 
improved pension benefits.  The veteran was awarded pension 
benefits as of February 1967.  In a letter dated in August 
1967, the RO advised the veteran that the award of pension 
benefits was based on countable income, and that he should 
report to the VA any change in his countable income.  In 
December 1984 the veteran requested that he be switched to 
improved pension benefits.  He has been in receipt of 
improved pension benefits ever since January 1985.  In a 
letter dated in January 1985, the RO again advised the 
veteran that the award action was based on countable income.  
Essentially every year thereafter, the veteran submitted 
signed reports of income for improved pension eligibility 
verification wherein he noted only his Social Security 
income.

In January 1996 the RO informed the veteran that an 
overpayment had been created due to his failure to report his 
spouse's Social Security income.  The veteran informed the RO 
that he was separated from his spouse and was not aware of 
her income.  The veteran further indicated that repayment of 
the overpayment would cause him financial hardship.  In a 
July 1996 decision, the Committee granted the veteran a 
waiver of repayment of the overpayment in the calculated 
amount of $8,179.

In November 1996, the RO informed that veteran that it was 
proposed that his pension benefits would be stopped effective 
from February 1993, due to recent receipt of information from 
the State of lottery income and from a bank of interest 
income during 1993.  In January 1997, the veteran was advised 
of the termination effective February 1, 1993.  The veteran 
submitted a request for a waiver and submitted a Financial 
Status Report (FSR) showing greater monthly expenses than 
income.  In a May 1997 decision the Committee granted the 
veteran a waiver of repayment of the overpayment in the 
calculated amount of $836.  In a May 1997 letter the RO 
informed the veteran that the Committee had granted his 
request for waiver of repayment.  This letter further 
informed the veteran that if he had another overpayment for 
the same reason, the committee would find it hard to waive 
the debt because he had been warned about making the same 
error.

In July 1997 the RO informed the veteran that it was proposed 
his pension benefits would be stopped effective February 1, 
1994, due to receipt of lottery income and interest income 
during 1994.  The veteran submitted a request for a waiver of 
repayment along with an FSR showing greater monthly expenses 
than income.  In a December 1997 decision the Committee 
granted the veteran a waiver of repayment of the overpayment 
in the calculated amount of $959.  In a December 1997 letter 
the RO again informed the veteran that if a future 
overpayment resulted from the same reason, the Committee 
would find it hard to waive the debt because he had been 
warned about making the same error.

The RO issued the veteran a letter in July 1999 noting a 
proposed termination of the veteran's pension benefits 
effective from February 1996, due to lottery income received 
in 1996.  The record reveals that the veteran failed to 
report $2,708 in lottery income that he received in 1996, 
which resulted in an overpayment of pension benefits in the 
amount of $1,052.  In November 1999 the veteran submitted a 
request for waiver of repayment of the overpayment.  Also in 
November 1999 the veteran submitted an FSR showing greater 
monthly expenses than monthly income.  

In April 2000, the Committee denied the veteran's request for 
waiver of the overpayment.  It was noted that the Committee 
found evidence of misrepresentation in the veteran's failure 
to report his lottery income in 1996, despite being advised 
of the necessity of reporting such income on previous 
occasions. 

In November 2000, the veteran submitted an updated FSR, which 
also showed that he had greater monthly expenses than monthly 
income.  On his April 2001 substantive appeal, the veteran 
asserted that a waiver of repayment of the overpayment was 
warranted due to financial hardship and because recovery of 
the overpayment would defeat the purpose of the benefit.  The 
Committee affirmed the waiver denial in a decision in January 
2001.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation of material fact, 
or bad faith. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).

The record indicates that the veteran was sent letters on 
many occasions prior to 1996 in which he was informed that he 
must report all changes in income.  On two occasions in 1996 
the veteran was informed of earlier overpayments caused by 
his failure to report all his income.  Each time he was again 
informed of the need to report all of his income to VA.  In 
particular, the veteran was informed by the RO in November 
1996 that an overpayment had occurred due to his failure to 
report lottery income in 1996.  Despite being told that a 
prior overpayment had been created due to lottery income, the 
veteran failed to report his 1996 lottery income.  The Board 
finds that the evidence supports a finding that the veteran's 
conduct was in bad faith, as demonstrated by his failure to 
report his 1996 lottery income despite full knowledge that 
such income must be reported.  The veteran demonstrated bad 
faith by failing to completely and accurately report his 
income to VA for the purpose of retaining VA benefits to 
which he was otherwise not entitled.  In light of the finding 
of bad faith, waiver of recovery of the overpayment is 
precluded by law.  There is no basis for further 
consideration regarding the elements of equity and good 
conscience, such as hardship or other equitable factors.



ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $1,052 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

